UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(D) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 13, 2009 EXCELLENCY INVESTMENT REALTY TRUST, INC. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 000-50675 20-8635424 (Commission File Number) (IRS Employer Identification No.) 245 Park Avenue, 39th Floor
